*478Opinion on Petition to Rehear
The Hospital has filed herein a courteous, dignified and respectful petition to rehear, wherein it is prayed that in our opinion heretofore rendered we in effect missed the point. As counsel for the Hospital sees it, the point is that the suit was instituted merely to cause the Hospital Board to name an individual to that Board that had been suggested by the City, and that thus the action was a suit for quo warranto rather than a declaratory judgment action.
Before writing the original opinion herein we read the bill and briefs several times and thought about the matter a good deal, and we feel that unquestionably we arrived at the right conclusion. The Hospital now apparently takes the position that we have based our opinion entirely upon the fact that the City still had to have people on this Board and still had a right to put people on the Board, but a careful reading of our opinion will show that this was not what we were trying to get to at all, but, after reading the record and hearing- oral argument, we in effect answered the present petition to rehear when we said in the opinion:
“In other words though they did not say so in so many words, the door was now closed on the City and it no longer had any right to name a Trustee. ’ ’
In other words the thrust of the whole lawsuit was that the City had been denied the right to name this particular Trustee, and they felt that they would be treated the same way when other subsequent appointments came up, and thus it was the suit was filed to determine under all the circumstances as set out in the *479original opinion what the City’s rights and duties were in the future.
Unquestionably we think under such a situation this is a proper suit for a declaratory judgment and should be answered and the question determined.
Having carefully considered this petition to rehear, we must overrule the same for the reasons hereinabove set forth.